Citation Nr: 0002571	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for postoperative 
residuals of distal interphalangeal joint fusion of the right 
ring finger.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
June 1996.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the case was 
transferred to the RO in Muskogee, Oklahoma, in April 1997.  
This case was remanded by the Board in July 1998 for further 
development; it was returned to the Board in September 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's postoperative residuals of distal 
interphalangeal joint fusion of the right ring finger are 
manifested by ankylosis of the distal interphalangeal joint, 
without evidence of extremely unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
residuals of distal interphalangeal joint fusion of the right 
ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5155, 
5227 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran has apparently 
moved without informing VA, his representative or the U.S. 
Postal Service of his new address.  Correspondence to the 
veteran since at least June 1999 at his last address of 
record has been returned as undeliverable, and the veteran 
failed to report for VA examination in December 1998.  Review 
of the record reflects that efforts by the RO to determine 
the veteran's whereabouts have been unavailing.
 
In the normal course of events, it is the burden of the 
veteran to keep VA apprised of his whereabouts.  If he does 
not do so, there is no burden on the part of VA to turn up 
heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  As the record reflects that the RO has 
undertaken adequate efforts to determine the veteran's 
current address, and since there is no indication in the 
record of a plausible alternative address for the veteran, 
the Board concludes that further efforts to locate the 
veteran are not required prior to adjudication of the 
veteran's appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Briefly, as was noted in the Introduction, the veteran's 
service ended in June 1996.  Service connection for 
postoperative residuals of distal interphalangeal joint 
fusion of the right ring finger was granted in November 1996, 
evaluated as noncompensably disabling.  This evaluation has 
remained in effect since that time.

Service medical records show that the veteran sustained a 
right ring finger flexor digitorum profundus tendon rupture 
in September 1995.  Following exploration of the flexor 
tendon, the veteran underwent fusion of the distal 
interphalangeal (DIP) joint of the right ring finger in 
December 1995, resulting in fixation of that joint at a 20 to 
25 degree angle.  The records indicate that the veteran 
thereafter underwent removal of retained hardware in April 
1996.  The remaining service medical records are negative for 
further reference to the veteran's right ring finger.  The 
records document that the veteran is right hand dominant.

In an April 1997 statement, the veteran asserted that he 
could not use his right ring finger and that he experienced 
pain and immobility in the finger during the winter months.

The RO evaluated the veteran's postoperative residuals of DIP 
joint fusion of the right ring finger as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(1999).  That code provides that ankylosis of the ring finger 
warrants a noncompensable evaluation only.  However, 
extremely unfavorable ankylosis of an individual digit will 
be rated as an amputation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 and Note.  Ankylosis is considered favorable if 
flexion of the finger to within 2 inches of the transverse 
fold of the palm is possible.  38 C.F.R. § 4.71a, Note 
preceding Diagnostic Code 5216.  Amputation of the ring 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
amputation of the ring finger with metacarpal resection (more 
than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic 
Code 5155 (1999).

The medical evidence on file concerning the veteran's 
postoperative residuals of DIP joint fusion of the right ring 
finger is limited to his service medical records which show 
only that he underwent fusion of the distal interphalangeal 
joint of the right ring finger in December 1995, resulting in 
fixation and ankylosis of the joint at 20 to 25 degrees, with 
removal of the hardware in April 1996; those records do not 
address whether the ankylosis of the DIP joint was 
unfavorable.  As noted previously, the veteran was scheduled 
for an examination in December 1998 to provide the medical 
findings necessary to determine if a compensable rating is 
warranted, but he failed to report.  In Wood v. Derwinski, 1 
Vet. App. 190 (1990), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999, hereinafter Court) stated that 
the duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Id. at 193.  Since the 
veteran has prevented full development of his claim by 
refusing to appear for a VA disability examination scheduled 
pursuant to the Board's July 1998 remand, the Board can only 
address the evidence currently of record.  There is no 
medical evidence substantiating the presence of significant 
pain associated with the disability, nor is there medical 
evidence of excess fatigability, weakness or incoordination 
associated with the disability.  The service medical records 
show that the ankylosis is at an angle which would permit the 
finger tip to flex to within 2 inches of the transverse fold 
of the palm.   

In light of the evidence showing that the ankylosis of the 
veteran's right ring finger is limited to the DIP joint, and 
as there is no medical or other evidence, and the veteran 
does not contend, that the joint is unfavorably ankylosed, 
the Board concludes that the diagnostic code relating to 
amputation of the ring finger is not for application.  
Accordingly, as a noncompensable rating is the highest rating 
available for ankylosis of the ring finger, absent the 
presence of extremely unfavorable ankylosis, a compensable 
evaluation for the veteran's right ring finger disability is 
not warranted.  38 U.S.C.A. § 5107.





ORDER

Entitlement to a compensable rating for postoperative 
residuals of distal interphalangeal joint fusion of the right 
ring finger is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

